Exhibit 10.1
EXECUTION COPY
FORBEARANCE AND WAIVER AGREEMENT
          THIS FORBEARANCE AND WAIVER AGREEMENT (as amended or modified from
time to time, this “Agreement”) dated for reference purposes only as of
December 15, 2008, is made by and among GENERAL GROWTH PROPERTIES, INC. (“GGP”),
GGP LIMITED PARTNERSHIP (“GGPLP”) and GGPLP L.L.C. (the “Company”; GGP, GGPLP
and the Company being referred to herein, individually or collectively, as the
context may require, as the “Borrower” or “Borrowers”), ROUSE LLC, GGP AMERICAN
PROPERTIES INC., CALEDONIAN HOLDING COMPANY, INC., and EUROHYPO AG, NEW YORK
BRANCH, as administrative agent (in such capacity, “Agent”) on behalf of the
banks and other financial institutions or entities from time to time party to
the Corporate Credit Agreement (as defined herein) (individually or
collectively, as the context may require, “Lenders”).
RECITALS:

A.   Borrowers, Lenders and Agent have entered into the Corporate Credit
Agreement.   B.   Agent herby notifies Borrowers that it believes that Events of
Default have occurred under the Corporate Credit Agreement by virtue of (i) the
Fashion Show Loan (as defined below) not having been repaid in full upon its
original maturity date and to the extent such original maturity date was
extended prior to the date hereof, on such extended maturity date(s); (ii) the
Palazzo Loan (as defined below) not having been repaid in full upon its original
maturity date and to the extent such original maturity date was extended prior
to the date hereof, on such extended maturity date(s), (iii) the Events of
Default set forth on Schedule 1 attached hereto and made a part hereof and
(iv) any other Default or Event of Default that may exist under Section 8(e) of
the Corporate Credit Agreement solely as a result of other cross-defaults
directly or indirectly triggered by the matters in clauses (i), (ii) and (iii)
above (the matters in clauses (i), (ii), (iii) and (iv) collectively, the
“Identified Events of Default”).   C.   Without acknowledging or confirming the
existence or occurrence of the Identified Events of Default, Borrowers have
requested that during the Agreement Period (as defined below) Agent waive the
Identified Events of Default (to the extent the same exist) and forbear from
exercising certain of the Lenders’ default-related rights and remedies.   D.  
Agent has so agreed upon the terms, conditions, representations, warranties,
covenants and agreements set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

1.   Definitions.

  1.1   All capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Corporate Credit Agreement.     1.2   As used
herein, the following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



      “Agreement Period” means the period commencing on the Effective Date and
ending on the earlier of (i) January 30, 2009 and (ii) the occurrence of any
Termination Event.         “Capital Proceeds” means all cash receipts or other
proceeds or cash or non-cash consideration (net of reasonable transaction
expenses) received by a Group Member in connection with or arising from a sale,
transfer, exchange, redemption, repayment, financing, repurchase or other
disposition of any capital assets (whether real estate, personal property
assets, equity interests or otherwise) of any Group Member, the incurrence of
any Indebtedness by any Group Member secured by assets of any Group Member, the
refinancing of any Indebtedness of any Group Member (net of any Indebtedness
repaid), the receipt of proceeds of casualty or other insurance claims and
condemnation awards (net of any awards that a Group Member is required to apply
toward restoration), and any similar transaction (generically, a “Capital
Event”).         “Corporate Credit Agreement” means that certain Second Amended
and Restated Credit Agreement, dated as of February 24, 2006, by and among
Borrowers, Agent, Lenders (or certain of their affiliates) and certain other
lenders, as amended by that certain Amendment to Second Amended and Restated
Credit Agreement, dated as of December 14, 2007, and as amended further from
time to time.         “Disposition” means, with respect to any Property, any
sale, lease (other than a lease entered into in the ordinary course of
business), sale and leaseback, assignment, conveyance, transfer or other
disposition.         “Effective Date” means the later of (i) date on which this
Agreement is executed and delivered by all parties hereto and (ii) execution and
delivery of forbearance or extension agreements with respect to the Fashion Show
Loan and the Palazzo Loan in form and substance acceptable to the Borrowers and
Agent.         “Enforcement Action” means instituting any suit or proceeding in
any court, or taking any other formal legal action, seeking to enforce the
repayment of the Loans or to realize upon any collateral security therefor or
exercising Agent’s right to send a Control Notice under (and as defined in) the
Control Agreement.         “Fair Market Value” means the value of the
consideration obtainable in sale of assets at such date assuming a sale by a
willing seller to a willing unaffiliated purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time having regard to
the nature and characteristics of such asset, as reasonably determined by GGP
or, if such asset shall have been the subject of a relatively contemporaneous
appraisal (prepared in connection with a sale or acquisition) by an independent
third-party appraiser, the basic assumptions underlying which have not
materially changed since its date, the value set forth in such appraisal.      
  “Fashion Show Loan Agreement” means that certain Loan Agreement dated as of
January 2, 2008, by and among Fashion Show Mall LLC, as borrower, Deutsche Bank
Trust Company Americas, as administrative agent, and certain

2



--------------------------------------------------------------------------------



 



      banks and other financial institutions or entities from time to time party
thereto, as amended or modified from time to time.         “Major Change” means
any merger, consolidation or amalgamation, or liquidation, winding up or
dissolution of any Group Member (or suffering any such liquidation or
dissolution), or the Disposition of all or substantially all of a Group Member’s
Property or business, except for dissolutions, mergers and the winding up of
(a) Non-Material Entities (i) in the ordinary course of business or (ii) in
connection with a transaction otherwise permitted hereunder or consented to by
Agent and (b) Group Members solely for advantageous tax purposes, provided that
in the case of this clause (b), (i) no Minority Rouse Subsidiary or Non-Rouse
Subsidiary may enter into in any Major Change with a Majority Rouse Subsidiary,
such that the Majority Rouse Subsidiary is the continuing or surviving entity,
(ii) no Non-Rouse Subsidiary may enter into any Major Change with a Minority
Rouse Subsidiary such that the Minority Rouse Subsidiary is the continuing or
surviving entity, except in the ordinary course of business in accordance with
past business practices; and (iii) no Minority Rouse Subsidiary may enter into
any Major Change with any other Minority Rouse Subsidiary if, before such
transaction, the Minority Rouse Subsidiary that would be the continuing or
surviving entity after such transaction has a greater Rouse Percentage than the
Minority Rouse Subsidiary which would not continue or survive, except in the
ordinary course of business in accordance with past business practices.        
“Majority Rouse Subsidiary”: Rouse LP or any Borrower or Subsidiary of any
Borrower eleven percent (11%) or more of the capital stock, partnership, limited
liability company or other ownership interests of which are directly or
indirectly owned by Rouse LP as of the date hereof.         “Minority Rouse
Subsidiary”: any Borrower or Subsidiary of any Borrower one percent (1%) or more
but less than eleven percent (11%) of the capital stock, partnership, limited
liability company or other ownership interests of which are directly or
indirectly owned by Rouse LP as of the date hereof.         “Net Available
Proceeds” means (i) in the case of any Disposition, the amount of Net Cash
Payments received by one or more Group Members in connection with such
Disposition, (ii) in the case of any issuance of any Capital Stock, the
aggregate amount of all cash received by one or more Group Members in respect of
such issuance net of reasonable expenses incurred by such Group Members in
connection therewith, (iii) in the case of the incurrence of any Indebtedness,
the aggregate amount of all cash received by one or more Group Members in
connection with such transaction, net of reasonable expenses incurred by such
Group Members and, in the case of a refinancing, net of any Indebtedness repaid,
and (iv) in the case of any tax refund, the aggregate amount of all cash
received by one or more Group Members in respect of such refund (less reasonable
expenses relating to the collection of such refund), provided that, for purposes
of clauses (i), (ii), (iii) and (iv) above, the Group Members’ pro rata share of
receipts and expenses by any joint venture shall be deemed equal to the receipts
or expenses of such joint venture required to be distributed to such Group
Members in accordance with the terms of the agreement governing such joint
venture.

3



--------------------------------------------------------------------------------



 



      “Net Cash Payments” means, with respect to any Disposition, the aggregate
amount of all cash payments, and the Fair Market Value of any non-cash
consideration, received by any Group Member directly or indirectly in connection
with such Disposition, provided that (i) Net Cash Payments shall be net of any
reasonable and customary transaction costs, including without limitation, any
reasonable legal expenses, title expenses, recording expenses, recording taxes
and transfer taxes, prorations, commissions and other fees and expenses paid by
such Group Member in connection with such Disposition and (ii) Net Cash Payments
shall be net of any repayments by such Group Member of Indebtedness to the
extent that (A) such Indebtedness is secured by a lien on (1) the property that
is the subject of such Disposition or (2) the Capital Stock of the Person whose
sole asset is (x) the property or (y) the Capital Stock of a Person whose sole
asset is the property, and (B) the transferee of (or holder of a lien on) such
property is ineligible to or elects to not assume such Indebtedness or such
transferee reasonably and in good faith requires that such Indebtedness be
repaid as a condition to the purchase of such property.         “Non-Material
Entities” means Group Members that either conduct de minimis business activities
or hold no material assets.         “Non-Rouse Subsidiary”: any Borrower or
Subsidiary of any Borrower less than one percent (1%) of the capital stock,
partnership, limited liability company or other ownership interests of which are
directly or indirectly owned by Rouse LP as of the date hereof.         “Palazzo
Loan Agreement” means that certain Loan Agreement dated as of February 28, 2008
by and among Phase II Mall Subsidiary, LLC, as borrower, Deutsche Bank Trust
Company Americas, as administrative agent, and certain banks and other financial
institutions or entities from time to time party thereto, as amended or modified
from time to time.         “Redemption Payment” means any payment (except
payments made in Capital Stock of GGP) on account of the purchase, redemption,
retirement or acquisition (including merger consideration) of (i) any Group
Member’s Capital Stock or (ii) any option, warrant or other right to acquire any
Group Member’s Capital Stock.         “Restricted Payment” means (i) any
dividend or other distribution (whether payable in cash or other Property) on
any Group Member’s Capital Stock or (ii) any loan payment to any Group Member or
Affiliate of any Group Member.         “Rouse Percentage”: in respect of a Group
Member, as of any date, the aggregate percentage of the capital stock,
partnership, limited liability company or other ownership interests of such
Person directly or indirectly owned by Rouse LP.         “Subordinated
Indebtedness” means any unsecured Indebtedness of any Group Member existing as
of the date hereof in excess of $5,000,000.         “Termination Event” means
the occurrence of one or more of the following events: (i) a default by any Loan
Party of its obligations hereunder, (ii) any representation or warranty by
Borrowers hereunder being untrue or materially

4



--------------------------------------------------------------------------------



 



      misleading, (iii) a Default or Event of Default has occurred and Agent has
given notice thereof (other than with respect to the Identified Events of
Default), (iv) any unsecured creditor of any Group Member commencing any
enforcement action or the exercise of its rights or remedies against such Group
Member in connection with any Indebtedness of more than $5,000,000 and Agent’s
giving a notice to the Borrowers that such event is deemed a Termination Event
hereunder, (v) with respect to any Loan Party, the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization, liquidation or
like proceeding or the appointment of a receiver, in each case whether voluntary
or involuntary (unless, in the case of an involuntary filing, the same is
dismissed within five (5) Business Days), or (vi) the giving of a notice by
Agent to the Borrowers that Agent has learned that any Group Member has taken an
action (other than de minimis actions in the ordinary course of business
operations) that would place Agent and/or Lenders in a position inferior to that
which it would have been in had any Group Member voluntarily commenced the
filing of any petition in bankruptcy, or any insolvency, reorganization,
liquidation or like proceeding on the date of this Agreement or the failure of
any Group Member, within 1 day after notice from Agent to Borrowers that Agent
reasonably believes any Group Member is about to take any such action, to cease
such action and to agree in writing not to take such action.         “Upper Tier
Transaction” means (a) the sale or issuance of any class of Capital Stock of GGP
and/or GGPLP to a non-Affiliate of GGP, (b) the merger, consolidation or
amalgamation of GGP and/or GGPLP with a non-Affiliate of GGP, (c) an equity
recapitalization of GGP and/or GGPLP by a non-Affiliate of GGP, provided that
none of (a), (b) or (c) shall result in a Change of Control.

2.   Loan Party Covenants.

  2.1   Within two (2) Business Days after the date hereof, Borrower shall
deliver, or cause the delivery of an organizational chart (the “Organizational
Chart”) to Agent substantially in the form of that certain organizational chart
dated September 30, 2008, and delivered to Agent on October 16, 2008, but
correcting any errors, omissions or inconsistencies (other than minor
typographical errors) that may exist therein, accompanied by a certificate of a
Responsible Officer certifying that such Organizational Chart is true, complete
and correct in all material respects and sets forth the ownership and
organizational structure of the Loan Parties and all of their respective
Subsidiaries as they exist on the date hereof and setting forth any changes
between such date and the date of certification.         2.1A Notwithstanding
anything to the contrary set forth herein, GGP or GGPLP may consummate an Upper
Tier Transaction, provided that (except as and to the extent provided otherwise
in Section 6.10 of the Corporate Credit Agreement or Section 2(c) of the Control
Agreement, in each case subject to the last sentence of Section 7) any Net
Available Proceeds relating thereto shall be maintained in the bank accounts of
GGP or GGPLP, as applicable, and such Net Available Proceeds shall not be used
for any purpose without the approval of the Required Lenders.

5



--------------------------------------------------------------------------------



 



  2.2   No Loan Party shall (and the Loan Parties shall cause the Group Members
not to), without the prior approval of the Required Lenders:

(a) incur any Indebtedness, including, without being limited to, the execution
of any guarantees, other than Indebtedness related to operating, leasing and
maintaining a property in the ordinary course;
(b) create or grant any Liens over any Group Member’s Property, other than
(i) Liens being contested in good faith provided the same have been bonded or
insured over in a manner reasonably acceptable to Agent and (ii) Liens generated
in connection with operating such Group Member’s Property in the ordinary
course, including, without limitation, Liens generated in connection with
capital expenditures, real estate tax Liens and brokerage Liens;
(c) make any Major Change;
(d) make any Disposition or any issuance of Capital Stock, other than:

  (i)   the Disposition of obsolete or worn out Property in the ordinary course
of business;     (ii)   the sale of inventory in the ordinary course of
business;     (iii)   the Disposition of assets or issuance or sale of Capital
Stock of any Subsidiary (other than the sale or issuance of any preferred stock
of any Subsidiary), provided that (A) such Disposition or issuance is at Fair
Market Value, (B) such Disposition or issuance shall not result in a Material
Adverse Effect, (C) the Net Available Proceeds of such Disposition or issuance
shall be payable in cash upon the closing of such Disposition or issuance and
(D) at the time of such Disposition or issuance, a certificate of a Responsible
Officer shall have been delivered to Agent, which shall include (x) a
computation demonstrating pro forma compliance with the covenant contained in
Section 7.1 and, if applicable, Section 7.2 of the Corporate Credit Agreement
after giving effect to such Disposition or issuance and (y) a certification that
no Event of Default shall have occurred and be continuing at such time or after
giving effect to such Disposition or issuance (other than, during the Agreement
Period, the Identified Events of Default);     (iv)   the sale or issuance of
(A) Capital Stock of any Borrower, provided that such would not result in a
Change of Control, or (B) Trust Preferred Securities; and     (v)   the sale or
issuance by any real estate investment trust Subsidiary to individuals of
preferred equity with a base liquidation preference of no more than $180,000 in
the aggregate for any such real estate investment trust;     (vi)  
notwithstanding subsection (iii) above, a Disposition of all of the assets of or
sale (directly or indirectly) of all of the Capital Stock of one or more of
Fashion Show Mall LLC, Phase II Mall Subsidiary, LLC, and

6



--------------------------------------------------------------------------------



 



      Grand Canal Shops II, LLC (such persons, the “Fashion Show Subsidiary”,
the “Palazzo Subsidiary”, and the “Canal Subsidiary”, respectively, and all such
Persons, collectively, the “Las Vegas Subsidiaries”, and the assets of such
Persons, the “Fashion Show Property”, the “Palazzo Property” and the “Canal
Property” respectively, and all such assets, collectively, the “Las Vegas
Properties”), provided that such Disposition or sale is an arm’s-length
transaction at Fair Market Value with an unaffiliated third-party purchaser;
provided, further, that in the event a purchase and sale agreement with respect
to Disposition of the Fashion Show Property or Palazzo Property has been
approved in accordance with the Second Amendment to the Fashion Show Loan
Agreement or Palazzo Loan Agreement, respectively, a Disposition in accordance
with the terms of such approved purchase and sale agreement shall be deemed to
have satisfied (and shall satisfy) the conditions set forth in this subsection
(vi);

      provided, however, that notwithstanding the foregoing, during the
Agreement Period (A) no Minority Rouse Subsidiary or Non-Rouse Subsidiary may
make any Disposition to a Majority Rouse Subsidiary, (B) no Non-Rouse Subsidiary
may make any Disposition to a Minority Rouse Subsidiary, except in the ordinary
course of business in accordance with past business practices; and (C) no
Minority Rouse Subsidiary may make any Disposition to any other Minority Rouse
Subsidiary if, before such transaction, the Minority Rouse Subsidiary that is
the acquiring Person before such transaction has a greater Rouse Percentage than
the Minority Rouse Subsidiary making the Disposition, except in the ordinary
course of business in accordance with past business practices;

(e) make any Redemption Payment, other than those in connection with an
obligation existing as of the date hereof as set forth on Exhibit A hereto,
provided that there shall be no additional time to satisfy such obligations;
(f) make any Restricted Payment, provided that (i) any Restricted Payment in
order for any Group Member to remain qualified as a REIT under the Code shall be
permitted so long as no Event of Default shall have occurred and be continuing
at the time of or as a result of giving effect to such Restricted Payment and
(ii) Group Members may make distributions or dividends of cash flow from
operations (which, for the avoidance of doubt, shall not include any Net
Available Proceeds or Capital Proceeds) to other Group Members in the ordinary
course of business in accordance with past business practices;
(g) except to the extent the same exists as of the date hereof, cause or permit
any of the following: (i) any Minority Rouse Subsidiary or Non-Rouse Subsidiary
to make any Investment (or amend or modify any existing Investment) in a
Majority Rouse Subsidiary, (ii) any Non-Rouse Subsidiary to make any Investment
(or amend or modify any existing Investment) in a Minority Rouse Subsidiary,
except in the ordinary course of business in accordance with past business
practices, or (iii) any Minority Rouse Subsidiary to make any Investment (or
amend or modify any existing Investment) in any other Minority Rouse Subsidiary
if, before such transaction, the Minority Rouse Subsidiary into which the
Investment is made has a greater Rouse Percentage than the Minority Rouse
Subsidiary that is making the Investment, except in the

7



--------------------------------------------------------------------------------



 



ordinary course of business in accordance with past business practices;
provided, however, that nothing in this subsection (g) shall prohibit
Investments which are capital contributions by one or more Group Members to
Fashion Show Mall LLC or Phase II Mall Subsidiary, LLC solely for the purpose of
paying any fees required by the applicable lender(s) or administrative agent(s)
in connection with an extension or forbearance of the Fashion Show Loan and/or
the Palazzo Loan;
(h) purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Subordinated Indebtedness, provided that so long as no Default
or Event of Default exists, regularly scheduled payments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Subordinated Indebtedness shall be permitted;
(i) consent to any modification, supplement or waiver of any of the provisions
of the Hughes Agreement (as the same may have been amended, modified,
supplemented or replaced as of the date hereof) or any agreement, instrument or
other document evidencing or relating to Subordinated Indebtedness; or
(j) apply, or cause or permit the application of, any Capital Proceeds of a
Capital Event relating to any Group Member, and GGP agrees that (except as and
to the extent provided otherwise in Section 6.10 of the Corporate Credit
Agreement or Section 2(c) of the Control Agreement, in each case subject to the
last sentence of Section 7) it shall cause such Capital Proceeds to be
maintained in the bank accounts of the applicable Group Member who received such
Capital Proceeds and such Capital Proceeds shall not be used for any purpose
without the approval of the Required Lenders.

  2.3   Without limiting Section 2.2(d):

(a) upon any issuance by any Group Member of any Capital Stock (whether or not
in accordance with the terms hereof), GGP agrees that (except as and to the
extent provided otherwise in Section 6.10 of the Corporate Credit Agreement or
Section 2(c) of the Control Agreement, in each case subject to the last sentence
of Section 7) it shall cause any Net Available Proceeds relating thereto to be
maintained in the bank accounts of the applicable Group Member who issued the
Capital Stock and such Net Available Proceeds shall not be used for any purpose
without the approval of the Required Lenders;
(b) in the event of any Disposition (whether or not in accordance with the terms
hereof), GGP agrees that (except as and to the extent provided otherwise in
Section 6.10 of the Corporate Credit Agreement or Section 2(c) of the Control
Agreement, in each case subject to the last sentence of Section 7) it shall
cause any Net Available Proceeds relating thereto to be maintained in the bank
accounts of the applicable Group Member who made the Disposition and such Net
Available Proceeds shall not be used for any purpose without the approval of the
Required Lenders, provided that this Section 2.3(b) shall not apply to the
Disposition of non-bulk residential condominium or residential unit sales (less

8



--------------------------------------------------------------------------------



 



than 10) and non-bulk vacant land sales (less than 20 acres) (each, a “Non-Bulk
Condo or Lot Sale”); and
(c) GGP agrees that (except as and to the extent provided otherwise in
Section 6.10 of the Corporate Credit Agreement or Section 2(c) of the Control
Agreement, in each case subject to the last sentence of Section 7) it shall
cause any Net Available Proceeds from any cash tax refunds in excess of
$5,000,000 in the aggregate received by any Group Member to be maintained in the
bank accounts of the applicable Group Member who received the applicable tax
refund and such Net Available Proceeds shall not be used for any purpose without
the approval of the Required Lenders.

  2.4   Without limiting Section 2.2, no later than two (2) Business Days prior
to the occurrence of any Investment that is not otherwise permitted by 2.2(g),
any Disposition (other than Non-Bulk Condo or Lot Sales or Capital Stock of GGP
unless the same results in a Change in Control), the incurrence of any
Indebtedness not otherwise permitted by Section 2.2(a) or the issuance of any
Capital Stock, Borrower shall cause to be delivered to Agent a certificate duly
executed by a Secretary or Assistant Secretary of Borrower, in form and detail
reasonably satisfactory to Agent, stating the transaction amount, the amount of
any anticipated Net Available Proceeds (if any), a description of the bank
account(s) where any Net Available Proceeds will be held (including the bank
account number(s)), and describing the applicable transaction in reasonable
detail.     2.5   The Loan Parties shall and shall cause each Group Member to
reasonably cooperate in good faith with Agent and its representatives, agents
and advisers (including, without being limited to, FTI Consulting Inc. and the
Lenders that are members of any advisory and/or steering committee established
by Agent) to provide promptly information requested by them relating to the
Loans, the Corporate Credit Agreement, the Group Members’ capital structures,
financial conditions, liabilities and contingent obligations, and any other
matters reasonably requested by Agent, including, without limitation, true and
correct copies of all loan documents relating to that certain Indebtedness in
the approximate principal amount of (a) $225 million with Goldman Sachs Bank USA
(or affiliates thereof) and (b) $896 million with Teachers Insurance and Annuity
Association of America (or affiliates thereof).     2.6   If any Group Member
shall default in the observance or performance of any agreement contained in
this Agreement, then Agent (at the direction of the Required Lenders to the
extent required under the Corporate Credit Agreement) shall have the right to
declare an Event of Default under the Corporate Credit Agreement and this
Agreement. For the avoidance of doubt, Borrowers hereby irrevocably consent to
any breach by any Loan Party of the terms of this Agreement during the Agreement
Period (and, with respect to any provision hereof that is expressly stated to
survive, during or after the Agreement Period) being added to the Corporate
Credit Agreement as an Event of Default without the need for any additional
signature by the Borrowers or any Loan Party.     2.7   Borrowers shall pay to
Agent on demand (i) all reasonable costs and expenses of Agent (including,
without limitation, the fees and disbursements of its legal

9



--------------------------------------------------------------------------------



 



      counsel and its financial consultant) incurred in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement
and the documents and agreements contemplated hereby, or any waiver or amendment
of or supplement or other modification hereto and the documents and agreements
contemplated hereby, and (ii) all reasonable costs and expenses (including,
without limitation, the fees and disbursements of legal counsel and financial
consultant to Agent) of collection or incident to the enforcement, protection or
preservation of any right or claim of Agent under (A) this Agreement, (B) any
document or agreement entered into in connection with, or as a result of, this
Agreement, or (C) the Loan Documents.     2.8   Borrowers shall pay to each of
Agent, Morrison & Foerster LLP and FTI Consulting, Inc. all fees due to it
pursuant to the transaction contemplated herein and pursuant to each other Loan
Document for which invoices have been delivered to any Borrower as of the date
hereof; and     2.9   Borrowers shall cause the delivery of a retainer in the
amount of $500,000.00 to Morrison & Foerster LLP, as legal counsel to Agent on
behalf of the Lenders, and delivery of retainer in the amount of $500,000.00 to
FTI Consulting, Inc., as financial advisor to Agent on behalf of the Lenders,
such retainers to be applied against each such party’s respective fees and
expenses and shall cause such retainers to be replenished as necessary from time
to time such that they are maintained at such amounts.     2.10   The covenants
of the Loan Parties hereunder are hereby incorporated into the Corporate Credit
Agreement as of the date hereof without the need for any additional signature by
the Borrowers or any Loan Party and such covenants shall continue in full force
and effect as part of the Corporate Credit Agreement. Without limiting the
preceding sentence, the Borrowers shall reasonably cooperate in good faith with
Agent and the Required Lenders to effectuate any amendment or supplement to the
Corporate Credit Agreement to confirm the same.     2.11   Notwithstanding
anything to the contrary contained in this Agreement, except for the conditions
to a Disposition in accordance with Section 2.2(d)(vi) (with respect to which,
such conditions shall continue to apply), no terms, conditions, covenants,
restrictions, or limitations set forth in Sections 2.1 through 2.10 of this
Agreement shall apply in any respect to the Las Vegas Properties or the Las
Vegas Subsidiaries (including, without limitation, any Disposition with respect
to the Las Vegas Properties, but, for avoidance of doubt, the restrictions set
forth in Section 2.2(j) shall continue to apply to the Las Vegas Properties,
provided that they shall not preclude any Group Member from complying with the
Fashion Show Loan Agreement and Palazzo Loan Agreement and the loan documents
related thereto), nor to the payment of any fees or reimbursement of any
expenses to the agents or lenders party to the Fashion Show Loan Agreement or
Palazzo Loan Agreement.

3.   Borrower Representations and Warranties. Each Borrower hereby represents
and warrants to Agent and the Lenders as follows as of the date hereof:

10



--------------------------------------------------------------------------------



 



  3.1   This Agreement and the Loan Documents have been duly executed by the
Loan Parties and constitute the valid, legal and binding obligations of the Loan
Parties, enforceable in accordance with their respective terms and the execution
hereof is not in violation of any provision of the Loan Parties’ organizational
documents or any amendments thereto. All consents, approvals, and authorizations
which pertain to the Loan Parties and all of their constituent owners required
in order to permit or authorize the Loan Parties to enter into and perform all
obligations of the Loan Parties under or with respect to this Agreement have
been obtained and are in full force and effect.     3.2   Borrowers have been
duly formed and are in good standing pursuant to the laws of the State of
Delaware and have fully complied with all requirements for their formation and
existence since the date of their formation.     3.3   None of this Agreement,
the Loan Documents or any other document, financial statement, income and
operating statement, rent roll, credit information, certificate or statement
furnished to Agent or any Lender by the Loan Parties, whether pursuant to this
Agreement or otherwise, contains any materially untrue statement or omits to
state a fact material to the truth and completeness of any statement made.    
3.4   Borrowers and the other Loan Parties have entered into this Agreement
freely and voluntarily, without coercion, duress, distress or undue influence by
any Lender (in any capacity) or any of their respective directors, officers,
participants, agents or employees. The Loan Parties have received legal advice
from counsel of their choice in connection with the negotiation, drafting,
meaning and legal significance of this Agreement and they are satisfied with
their legal counsel and the advice received therefrom.     3.5   As of the date
hereof, there are no Defaults or Events of Defaults (and no events which with
the giving of notice or the lapse of time or both would constitute a Default or
Event of Default) under the Loan Documents which have not been fully cured other
than the Identified Events of Default (to the extent the same may exist,
Borrowers’ not acknowledging or confirming the existence or occurrence thereof).

4.   Intentionally Omitted.   5.   Waiver and Forbearance; Effectiveness.
Subject to Section 3, Agent agrees that, as of the Effective Date, (i) this
Agreement shall become effective, (ii) Agent has no actual knowledge (without
independent inquiry or investigation) of any other Defaults or Events of Default
by the Loan Parties or of any other event which with the giving of notice or the
passage of time would constitute a Default or an Event of Default, (iii) each
Identified Event of Default shall be deemed waived as of the date on which such
Identified Event of Default first occurred until the expiration or termination
of the Agreement Period, and (iv) Agent shall forbear in taking any Enforcement
Action for the duration of the Agreement Period.   6.   Termination. Upon the
termination or expiration of the Agreement Period, Agent’s agreement to forbear
in accordance with the terms of this Agreement and the waiver contained herein,
shall, at Agent’s option, terminate and Agent and Lenders shall be entitled to
pursue their rights and remedies under the Loan Documents and under applicable
law and in equity without delay and

11



--------------------------------------------------------------------------------



 



    Agent and the Lenders shall immediately be fully restored to the position
they would have held if this Agreement had never been executed.   7.  
Continuation and Reservation of Rights. Each Loan Party acknowledges and agrees
that, except as specifically set forth in this Agreement, this Agreement does
not alter, impair or affect in any fashion (or evidence the intent of either
party to alter, impair or affect in any fashion) any and all past, present, and
future claims, causes of action, damages, demands, costs and other liabilities
of any kind, direct or indirect, known or unknown, foreseen or unforeseen, which
Agent or Lenders (or any of them) or any of their respective officers,
successors, assigns and/or representatives now has or may have in the future
against a Loan Party, its general partners, agents, employees, representatives
now has or may have in the future against a Loan Party, its general partners,
agents, employees, representatives, affiliates, successors, assigns and all
persons acting by through, under or under the control of any of the foregoing
which relate to, arise from or are connected with the Loan. Agent (on behalf of
the Lenders) expressly reserves the rights of Agent and the Lenders to pursue
their remedies for any and all Defaults or Events of Default now or hereafter
existing under the Loan Documents (without any notice to any Loan Party other
than as required under the terms of the Loan Documents), except to the extent
Agent has, in this Agreement, expressly waived such Defaults or Events of
Default and/or agreed to forbear in enforcing such remedies. Notwithstanding
anything to the contrary contained in this Agreement, it is understood by the
Loan Parties that Agent has not waived any Defaults or Events of Default (other
than the waiver of the Identified Events of Default expressly provided herein)
or any rights or remedies in respect thereof under the Loan Documents, at
equity, in law or otherwise, and that Agent’s consent to this Agreement shall
not in any way be considered to be a discharge with respect to the Loans or
Notes. Moreover, neither this Agreement, nor the terms contemplated hereby, nor
the receipt and application of sums during the Agreement Period pursuant to the
terms hereof shall, except for the forbearance and waiver expressly provided
herein, (a) constitute a waiver by Agent or Lenders of their rights or remedies
under the Loan Documents, at equity, in law or otherwise, or (b) result in Agent
or Lenders being estopped from exercising any such rights or remedies from and
after the end of the Agreement Period. During the Agreement Period, no Loan
Party shall be entitled to any rights provided to it in the Loan Documents that
are conditioned on there being no Default or Event of Default in existence,
unless expressly permitted or provided for in this Agreement; provided, however,
that this sentence shall not apply to rights provided under Sections 2.13(a)(i),
7.5(e)(y), or 7.6(a) of the Corporate Credit Agreement.   8.   Discussions. The
Loan Parties, Agent and Lenders may enter into discussions concerning the Loan
during the Agreement Period. None of Agent, any Lender or any Loan Party shall
have any obligation to enter into such discussions or to modify, amend and/or
restructure the Loan or any of the Loan Documents in connection with the
discussions or otherwise. Each of the Loan Parties, Agent and Lenders may
terminate its participation in such discussions at any time, in its sole
discretion, with or without notice, and without liability of any kind. Unless a
written agreement to the contrary (including, without being limited to, this
Agreement) is executed and delivered by the Loan Parties and Agent (with the
consent of such of the Lenders as are required under the Corporate Credit
Agreement for the matters contemplated therein), none of Agent, any Lender or
any Loan Party shall have any obligation or liability by virtue of the
commencement, prosecution or termination of any such discussions concerning the
Loan. The Loan Parties and Agent acknowledge that any such discussions would be
in the nature of settlement discussions, and therefore written or oral
statements made in the course of discussions may not be used for any other
purpose including, without limitation, proof of admissions of liability or for
other evidentiary purposes. None of any such discussions, this Agreement, the
terms contemplated hereby, the receipt and application of sums by Agent or
Lenders during the Agreement Period, or

12



--------------------------------------------------------------------------------



 



    any action or inaction on the part of Agent or Lenders shall be construed to
constitute or represent (a) a commitment or agreement by Agent or Lenders to
make any new loans or grant or extend any financial accommodations to any
Borrower or any other persons or entities, (b) a commitment or agreement by
Agent or Lenders to modify, extend or restructure the Loans or any other
indebtedness of any Loan Party, or to grant or extend any financial
accommodations (other than as expressly provided for herein) with respect to the
Loans or any other indebtedness of any Loan Party.   9.   Acknowledgement of
Reliance; Release. Borrower further acknowledges and agrees that Agent is
specifically relying upon the acknowledgements, representations, warranties and
agreements contained herein as an inducement to Agent to enter into this
Agreement. Each Loan Party hereby releases and waives any and all claims, of any
kind or nature, which it has or may have against Agent or any Lender arising
from events first occurring on or before the date hereof in connection with the
Loan Documents, this Agreement and/or any discussions or negotiations in
connection therewith. The Loan Parties acknowledge and agree that they have no
rights of offset, defenses, claims or counterclaims with respect to any of their
obligations under the Loan Documents.   10.   Entire Agreement; Amendment. This
Agreement constitutes the entire agreement among the parties hereto with respect
to the matters set forth herein, and there are no agreements, understandings,
warranties or representations except as specifically delineated herein. This
instrument is not intended to have any legal effect, or to be a legally binding
agreement, or any evidence thereof, until it has been signed by each of the
parties hereto and all conditions to effectiveness hereunder have been
satisfied. This Agreement shall not be amended or modified in any way except by
an instrument in writing executed by each of the parties hereto.   11.   Lender
Approvals. Agent agrees that after Agent’s receipt of a written request from the
Borrowers for approval under this Agreement (together with all such supporting
information as Agent may reasonably request, all in reasonable detail) Agent
shall endeavor to respond to the Borrowers within two (2) Business Days,
provided that a failure to respond by Agent within such time period shall be a
deemed rejection by Agent (on behalf of the Lenders).   12.   Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
assigns. This Agreement is entered into for the exclusive benefit of the parties
hereto, and no other party shall derive any rights or benefits herefrom.
Notwithstanding the foregoing, none of the Loan Parties signatory hereto may
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of Agent, which consent may be withheld by
Agent in its sole discretion.   13.   Further Assurances. The parties hereto
agree that upon the reasonable request of the other party to this Agreement,
each such party will execute and deliver the requesting party such other
additional instruments and documents or perform or cause to be performed such
other and further acts and things, as may be reasonably necessary to more fully
consummate the transactions as set forth in this Agreement provided, however,
that performance by either party under this paragraph shall not create any new
liability or obligation on the performing party whatsoever.   14.   Loan
Documents Continue; Conflict. Each Loan Party hereby ratifies and acknowledges
the continuing validity and enforceability of the Loan Documents and the
obligations and any Liens evidenced thereby. Except as expressly provided in
this Agreement, all terms, covenants, conditions and provisions of the Loan
Documents shall be and remain in full force and effect as written unmodified
hereby. Except as expressly set forth herein, the execution and delivery of

13



--------------------------------------------------------------------------------



 



    this Agreement by Agent shall in no way constitute a waiver or modification
of any provision of the Loan Documents. Except as expressly set forth herein,
nothing contained in this Agreement is intended to create or constitute a
supplement, modification, waiver, relinquishment or forbearance by any Lender of
any of its rights or remedies under the Loan Documents. In the event of any
conflict between the terms of this Agreement and the Loan Documents, this
Agreement shall control.   15.   Governing Law; Jurisdiction. This Agreement
shall be governed and construed and enforced in accordance with the laws of the
State of New York. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS OR THE MATTERS CONTEMPLATED HEREBY. EACH PARTY
HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE
COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY DISPUTE RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY MATTERS RELATED
HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.   16.   Counterparts. This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and either of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
signature page of this Agreement by facsimile or email transmission shall be
effective as delivery of a manually executed counterpart hereof.   17.  
Notices. Any notices hereunder shall be given in accordance with Section 10.2 of
the Corporate Credit Agreement to the addresses that the parties may specify in
writing from time to time consistent with such Section.   18.   Captions;
Interpretation. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement. Any approval of Agent
hereunder may be conditional. This Agreement constitutes a Loan Document. Time
is strictly of the essence of this Agreement and full and complete performance
of each provision hereof.   19.   Severability. If any provision hereof is
invalid and unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (i) the other provisions hereof shall remain in full force and
effect in such jurisdiction and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.   20.  
Confidentiality. Agent shall maintain as confidential all information provided
to it by Borrowers under Sections 2.1 and 2.5 and shall not, directly or
indirectly, disclose or permit the disclosure of any such information to any
Person other than (i) to the Borrowers and the Group Members or as directed by
the Borrowers or a Group Member, (ii) with respect to any information provided
under Section 2.1, to the other Lenders from time to time party to the Loan
Documents, (iii) with respect to any information provided under Section 2.5, to
its representatives, agents and advisors (including, without limitation, FTI
Consulting Inc. and the Lenders that are members of any advisory and/or steering
committee established by Agent) or (iv) with respect to any report or summary
prepared by Agent or its representatives, agents and advisors (including,
without limitation, FTI Consulting Inc.) based in whole or in part on
information provided under

14



--------------------------------------------------------------------------------



 



    Section 2.5, to the other Lenders from time to time party to the Loan
Documents. Notwithstanding the foregoing, however, Agent or the Lenders may
produce any such information (i) pursuant to any court order or subpoena or as
required by regulators, auditors or applicable law, (ii) if such information is
or becomes generally available to the public through no fault or action on the
part of Agent or the Lenders or their respective employees, agents, counsel or
accountants or becomes available to Agent or the Lenders on a non-confidential
basis from a source other than the Borrowers or a Group Member, provided that
such source is not known to Agent or the Lenders, as applicable, after due
inquiry to be bound by a confidentiality agreement with the Borrowers or a Group
Member or otherwise prohibited from transmitting the information by a
contractual, legal or fiduciary obligation or (iii) to their respective
attorneys, financial advisors and accountants.   21.   Survival. The provisions
of Sections 2, 3, and 22 (and the definitions in Section 1 to the extent
necessary for the interpretation of such Sections) hereof shall survive the
termination or expiration of the Agreement Period until the date on which the
Loan Parties’ have no Indebtedness outstanding under the Corporate Credit
Agreement. The provisions of Sections 9, and 20 (and the definitions in
Section 1 to the extent necessary for the interpretation of such Sections)
hereof shall survive the termination or expiration of the Agreement Period and
the repayment of the obligations under the Corporate Credit Agreement.   22.  
Extension of Cure Period; Amendment of Section 8. Section 8(d) of the Corporate
Credit Agreement is hereby amended to insert the following words at the end of
such Section: “and, with respect to any default under Sections 7.4, 7.5 or 7.15,
such default shall remain uncured beyond January 30, 2009”. Section 8(e) of the
Corporate Credit Agreement is hereby amended to insert the following words at
the end of such Section: “; and, provided, further, such default shall remain
uncured beyond January 30, 2009”.

[BALANCE OF PAGE IS INTENTIONALLY BLANK]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

            GENERAL GROWTH PROPERTIES, INC.
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Senior Vice President        GGP LIMITED PARTNERSHIP
      By:   General Growth Properties, Inc.,         its general partner       
    By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Senior Vice President        GGPLP L.L.C.
      By:   GGP LIMITED PARTNERSHIP         its managing member            By:  
General Growth Properties, Inc.,         its general partner            By:  
/s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:   Senior Vice
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            ROUSE LLC
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Senior Vice President        GGP AMERICAN PROPERTIES INC., a Delaware
corporation
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Senior Vice President        CALEDONIAN HOLDING COMPANY, INC.,
a Delaware corporation
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Senior Vice President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

2



--------------------------------------------------------------------------------



 



            EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
      By:   /s/ John Lippmann         Name:   John Lippmann        Title:  
Director              By:   /s/ Stephen Cox         Name:   Stephen Cox       
Title:   Director     

[END OF SIGNATURES]

3